        Case 1:21-cv-00008-DAD-JLT Document 14 Filed 07/21/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNIVERSAL NORTH AMERICA                        )    Case No.: 1:21-cv-00008-DAD-JLT
     INSURANCE COMPANY,                             )
12                                                  )    ORDER CLOSING THE ACTION
                    Plaintiff,                      )    (Doc. 13)
13                                                  )
            v.                                      )
14                                                  )
     ELECTROLUX NORTH AMERICA,                      )
15                                                  )
                    Defendant.                      )
16                                                  )
17          The parties through counsel have stipulated to the action being dismissed without prejudice.
18   (Doc. 13) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately
19   with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20   Accordingly, the Clerk of Court is DIRECTED to close this action.
21
22   IT IS SO ORDERED.
23
        Dated:     July 20, 2021                           _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
